Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Notice of Allowability responsive to communications: Applicant’s Response filed on 04/18/2022.  Applicant’s Response includes an Amendment to the Claims, an Amendment to the Drawings, and Remarks.

In light of the Amendment to the Claims, claims 1-3, 6, 7, 11, 14, and 15 have been amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-17 are currently pending in the application.  Claims 1, 7, and 14 are independent claims.  
However, upon further review of the Amendment to the Claims the Examiner notes that the Amendment to the Claims does not comply with 37 CFR 1.173(d)(1) which requires “matter to be omitted by reissue must be enclosed in brackets” (e.g., see: MPEP 1453).  For the purpose of compact prosecution the Examiner has amended the claims (i.e., by merely enclosing in brackets all the limitations previously shown via strikethrough), as shown below in the Examiner’s Amendment section, to be in proper compliance with 37 CFR 1.173(d)(1) and (g).
Additionally, independent claim 7 has been amended to change “access-request” to “access request” in line 10 (similar to independent claim 14) as well as to add the word “the” before “access request” in line 9 (similar to independent claim 14).  The amendment to dependent claim 15 has also been changed from “fuse node” to “fuse-node” (similar to dependent claim 2).

In light of the Amendment to the Drawings, Figures 1-4 and 7 have been amended.  The Amendment to the Drawings is acceptable and thus has been entered and made of record.

The objection to the drawings (see: Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Amendment to the Drawings.

The objection to claims 1-17 (see: Non-Final Action, pp. 4-6) has been withdrawn as necessitated by the Amendment to the Claims and the Examiner’s Amendment.

The rejection of claims 2, 3, 7-13, 15, and 17 under 35 U.S.C. 112(b) (see: Non-Final Action, pp. 6-7) has been withdrawn as necessitated by the Amendment to the Claims and the Examiner’s Amendment.

Therefore, claims 1-17 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1-3, 6, 7, 11, 14, and 15 as follows: 

1.  (Amended) A method implemented on one or more computing devices to populate a database comprising:
initially configuring a plurality of fuse-nodes by a customizer that receives input variables and arranges one or more of categories, rankings, updates as to collected data from fuse-nodes, wherein a fuse-node includes relationship links to particular channels, media, and content, and denote different arrays of relevance to a user, wherein the initially configuring includes:
marking each of the plurality of fuse-nodes with a corresponding identifier;
setting at least one user-selected input variable, or content source, for a proprietary social recommendation algorithm to receive from and filter data for each of the plurality of fuse-nodes, wherein the algorithm is directed to a discovery process that is a request to show content from a collection of sources that are organized by [fuse node] fuse-node;
ranking the collected data;
configuring a privacy setting of the plurality of [fuse nodes] fuse-nodes, wherein the privacy setting includes a different permission model for each of the plurality of fuse-nodes; and
forming a user-selected trust filter;
storing the collected data based upon the initial configuration of the plurality of fuse- nodes;
receiving an access-request to a plurality of fuse-nodes;
determining an access-authorization of the received access-request based on a configured [privacy-setting] privacy setting of the plurality of fuse-nodes, wherein the access-request is received from a social networking site, and determining access level authorization of a requesting user;
selecting collected data of the plurality of fuse-nodes based on the determined access- authorization; and
supplying and encrypting the selected collected data to the requesting user.

2.  (Amended) The method of claim 1, wherein each [data structure] fuse-node in the plurality of fuse-nodes is a proprietary owned database, wherein the fuse-nodes include links to other fuse-nodes, channels, media, and contents, which further include social network-friends and social network activities of the social network-friends.

3.  (Amended) The method of claim 1, wherein the algorithm uses the user-selected [social] trust filter that limits recommended data from a social networking site, which is selected from a group of social media sources.

6.  (Amended) The method of claim 1, wherein the algorithm dynamically [updating of] updates the collected data based on a fulfilment of a condition.

7.  (Amended) A computing device comprising:
one or more processors; and
memory accessed by the one or more processors, the memory further comprises:
a fuse-node register configured to facilitate initial configuration of a plurality of fuse- nodes, wherein the initial configuration is by a customizer that receives input variables and arranges one or more of categories, rankings, updates as to collected data from fuse-nodes, wherein a fuse-node includes relationship links to particular channels, media, and content, and denote different arrays of relevance to a user, wherein the computing device receives an access request to the plurality of fuse-nodes, wherein the access request is received from a social networking site, determination is made as to the received [access-request] access request based on a configured [privacy-setting] privacy setting that includes a different permission model for each of the plurality of fuse-nodes and access level authorization of the user; selection is made as to collected data of the plurality of fuse-nodes based on the determined access-authorization, and supplying and encrypting the collected data to the user; and
supplying the selected collected data to a requesting user;
wherein the plurality of fuse-nodes [is] are created by a local dataset that stores collected data based upon the initial configuration of the plurality of fuse-nodes; and
a fuse-node customizer configured to arrange the stored collected data, wherein the initial configuration comprises:
marking each of the plurality of fuse-nodes with a corresponding identifier;
setting at least one user-selected input variable for a proprietary social recommendation algorithm to receive from and filter data for each of the plurality of fuse-nodes, wherein the algorithm is directed to a discovery process that is a request to show content from a collection of sources that are organized by [fuse node] fuse-node; and
configuring the privacy setting of the plurality of fuse-nodes.

11.  (Amended) The computing device of claim [7] 9, wherein the ranking of the collected data includes an assignment of a corresponding weight value to a channel and a content of each of the plurality of fuse-nodes.

14.  (Amended) A non-transitory computer readable medium that comprises program instructions that causes a computer to perform the method comprising:
initially configuring a plurality of fuse-nodes by a customizer that receives input variables that arranges one or more of categories, rankings, updates as to collected data from fuse-nodes, wherein a fuse-node includes relationship links to particular channels, media, and content, and denote different arrays of relevance to a user;
storing collected data based upon the initial configuration of the plurality of fuse-nodes;
receiving an [access-request] access request to a plurality of fuse-nodes, wherein the access request is received from a social networking site;
determining an access-authorization of the received [access-request] access request based on a configured [privacy-setting] privacy setting of the plurality of fuse-nodes, wherein the [privacy-setting] privacy setting includes a different permission model for each of the plurality of fuse-nodes, and determining access level authorization of a requesting user;
selecting collected data of the plurality of fuse-nodes based on the determined access- authorization; and
supplying and encrypting the selected collected data to the requesting user, wherein the fuse-nodes are created by:
marking each of the plurality of fuse-nodes with a corresponding identifier;
setting at least one user-selected input variable for a proprietary social recommendation algorithm to receive from and filter data for each of the plurality of [fuse nodes] fuse-nodes, wherein the algorithm is directed to a discovery process that is a request to show content from a collection of sources that are organized by [fuse node] fuse-node; and
configuring the privacy setting of the plurality of fuse-nodes.

15.  (Amended) The non-transitory computer readable medium of claim 14, wherein each [data structure] fuse-node in the plurality of fuse-nodes is a proprietary owned database that include links to other fuse-nodes, channels, media, and contents, which further include social network-friends and social network activities of the social network-friends.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:	
Regarding original independent claims 1, 7, and 14, the Examiner notes that for previously allowed claims, full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art (see: MPEP 706.04).  In general, an Examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something.  In the instant case, original independent claims 1, 7, and 14 recite the exact same subject matter found allowable by the previous examiner during prosecution of the 15/473,506 application.  The current Examiner has performed an updated search of the claimed subject matter, but has not discovered any prior art better than the art previously made of record.  Therefore, independent claims 1, 7, and 14 are allowable for the same reasons as determined during the original prosecution history (see: Notice of Allowability in the 15/473,506 application - mailed 02/18/2021).
Dependent claims 2-6, 8-13, and 15-17 are allowable at least because they depend from an allowable base claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992